DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11, 19 and 21 are objected to because of the following informalities: 
 	Claim 11 recites abbreviation “CBCT” where full text is not present. Applicant is advised to write full text first and then abbreviation in parenthesis at last once [i.e. media access control (MAC)].  Appropriate correction is required.
 	Claim 19 recites abbreviation “UNET” and “R-CNN” where full text is not present. Applicant is advised to write full text first and then abbreviation in parenthesis at last once [i.e. media access control (MAC)].  Appropriate correction is required.
 	Claim 21 recites abbreviation “3D-R-CNN” where full text is not present. Applicant is advised to write full text first and then abbreviation in parenthesis at last once [i.e. media access control (MAC)].  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Independent claim 1 recites the limitation “priorities” in line 6 which is unclear because the Examiner cannot determine if the “priorities” in line 6 is referring to the “weighted priorities” in line 5 or referring to a different priorities. In light of the specification, the Examiner believes the “priorities” in line 6 and the “weighted priorities” line 5 are referring to the same priorities. For the purpose of examination, the Examiner will interpret the “priorities” in line 6 as –the weighted priorities--.
 	Independent claim 1 recites the limitation “teeth arch” in line 8 which is unclear because the Examiner cannot determine if the “teeth arch” in line 8 is referring to the “a teeth arch” in line 3 or referring to a different teeth arch. In light of the specification, the Examiner believes the “teeth arch” in line 8 and the “a teeth arch” line 3 are referring to the same teeth arch. For the purpose of examination, the Examiner will interpret the “teeth arch” in line 8 as –the extracted teeth arch--, similar to the extracted teeth arch in line 4.
 	Independent claim 1 recites the limitation “elements of interest” in line 9 which is unclear because the Examiner cannot determine if the “elements of interest” in line 9 is referring to the “elements of interest” in line 7 or referring to a different elements of interest. In light of the specification, the Examiner believes the “elements of interest” in line 9 and the “elements of interest” line 7 are referring to the same elements of interest. 
 	Independent claims 14 recites the limitation “priorities” in line 5 which is unclear because the Examiner cannot determine if the “priorities” in line 5 is referring to the “weighted priorities” in line 4 or referring to a different priorities. In light of the specification, the Examiner believes the “priorities” in line 5 and the “weighted priorities” line 4 are referring to the same priorities. For the purpose of examination, the Examiner will interpret the “priorities” in line 5 as –the weighted priorities--.
 	Independent claim 14 recites the limitation “teeth arch” in line 8 which is unclear because the Examiner cannot determine if the “teeth arch” in line 8 is referring to the “an extracted teeth arch” in line 3 or referring to a different teeth arch. In light of the specification, the Examiner believes the “teeth arch” in line 8 and the “an extracted teeth arch” line 3 are referring to the same teeth arch. For the purpose of examination, the Examiner will interpret the “teeth arch” in line 8 as –the extracted teeth arch--.
 	Independent claims 15 recites the limitation “priorities” in line 11 which is unclear because the Examiner cannot determine if the “priorities” in line 11 is referring to the “weighted priorities” in line 10 or referring to a different priorities. In light of the specification, the Examiner believes the “priorities” in line 11 and the “weighted priorities” line 10 are referring to the same priorities. For the purpose of examination, the Examiner will interpret the “priorities” in line 11 as –the weighted priorities--.
 	Independent claim 15 recites the limitation “teeth arch” in lines 13-14 which is unclear because the Examiner cannot determine if the “teeth arch” in lines 13-14 is referring to the “a teeth arch” in line 8 or referring to a different teeth arch. In light of the 
 	Independent claim 15 recites the limitation “the extraction” in line 9. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests replacing “the extraction” with –the extracted teeth arch--.
 	Independent claim 15 recites the limitation “the ribbon” in line 10. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests replacing “the ribbon” with –the panorama ribbon--.
 	Independent claim 20 recites the limitation “priorities” in line 14 which is unclear because the Examiner cannot determine if the “priorities” in line 14 is referring to the “weighted priorities” in line 13 or referring to a different priorities. In light of the specification, the Examiner believes the “priorities” in line 14 and the “weighted priorities” line 13 are referring to the same priorities. For the purpose of examination, the Examiner will interpret the “priorities” in line 14 as –the weighted priorities--.
 	Independent claim 20 recites the limitation “teeth arch” in lines 16-17 which is unclear because the Examiner cannot determine if the “teeth arch” in lines 16-17 is referring to the “a teeth arch” in line 9 or referring to a different teeth arch. In light of the specification, the Examiner believes the “teeth arch” in lines 16-17 and the “a teeth arch” line 9 are referring to the same teeth arch. For the purpose of examination, the Examiner will interpret the “teeth arch” in lines 16-17 as –the extracted teeth arch--.
 	Independent claim 20 recites the limitation “EoI” in lines 17 and 19 which is unclear because the Examiner cannot determine if the “EoI” in lines 17 and 19 are 
 	Independent claim 20 recites the limitation “the extract” in line 10. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests replacing “the extract” with –the extracted teeth arch--.
 	Independent claim 20 recites the limitation “the ribbon” in lines 12 and 13. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests replacing “the ribbon” in lines 12 and 13 with –the panorama ribbon--.
Dependent claims 2-13, 16-19, and 21-22 are also rejected based on their dependency of the defected parent claim 34 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al, US 2013/0022252.
 	Regarding claim 1, Chen discloses a method for constructing a panorama of teeth arch with elements of interest emphasized (Abstract; fig. 3B; para 0009; a method for forming a panoramic image from a computed tomography image volume), said method comprising the steps of: 
 extracting a teeth arch from a volumetric image (fig. 2; para 0030-0032; the features of interest in an image include high density objects (teeth in this case) collectively arranged along a geometrically curved arcuate or arch shape); 
 unfolding the extracted teeth arch into a panoramic ribbon (fig. 3B; para 0035-0036; generate one or more panoramic views from a dental CT volume; generate the curved slab of curved sub-volume from the original CT volume; unfolding the curved sub-volume along a selected curve to generate the desired flattened or unfolded panoramic view); 
assigning weighted priorities to at least two points in the panoramic ribbon, wherein priorities are weighted higher for points inside or proximal to elements of interest (fig. 5; para 0031-0032, 0042, and 0056; the unfolded panoramic views of the high density objects (teeth) in the different images V1, V2, .  . . VM are aligned approximately along a straight line (all visible in the same image, e.g. V0)); and 
applying a weighted summation in a direction perpendicular to teeth arch resulting in the panorama with elements of interest emphasized (figs. 4-5; para 0039-0051; the curved slab of the curved sub-volume, containing one or more of the regions of one or more high density objects, is unfolded with the help of the computed unfold lines L1, L2, .  . . Ln perpendicular to the concentric curves; the present invention not only provide the unfolding method for obtaining individual panoramic images as vertical slice images Vm, but also combine the individual images to form a composite vertical slice image V0, formed by averaging, summing, or otherwise combining the individual vertical slice images V1, V2, .  . . VM, that can be useful for improved segmentation processing).
 	Regarding claim 2, the method of claim 1, Chen further discloses wherein the panorama is at least one of a general panorama or split panorama (figs 3B, 5, and 6A-6B; para 0035 and 0050).
 	Regarding claim 3, the method of claim 1, Chen further discloses wherein the teeth arch is extracted using segmentations of at least one of a teeth or anatomy (fig. 10; para 0029, 0034, and 0065).
 	Regarding claim 4, the method of claim 1, Chen further discloses wherein the panoramic ribbon is a curved sub-volume passing along the teeth arch (fig. 3B, element 130; para 0035).
 	Regarding claim 5, the method of claim 1, Chen further discloses comprising the step of applying a transformation grid to the extracted teeth arch image for unfolding the extracted teeth arch image into the panoramic ribbon (figs. 3B and 4; para 0039-0040).
 	Regarding claim 6, the method of claim 1, Chen further discloses comprising tilting of the ribbon to maximize perceptibility of a frontal teeth apex (fig. 3B and 5; para 0035-0036 and 0056).
 	Regarding claim 7, the method of claim 1, Chen further discloses wherein the priorities are assigned to a plurality of points, each point arbitrarily chosen on the panoramic ribbon (figs. 3B and 5; para 0031-0032, 0042, and 0056).
Regarding claim 8, the method of claim 1, Chen further discloses wherein the arbitrarily chosen points are evenly spaced along the length of the panoramic ribbon (figs. 3B and 5; para 0031-0032, 0042, and 0056).
 	Regarding claim 9, the method of claim 1, Chen further discloses wherein the elements of interest are at least one of a bone, tooth, teeth, or mandibular canals (fig. 2; para 0031).
 	Regarding claim 10, the method of claim 1, Chen further discloses wherein weights are assigned highest to points inside or most proximal to elements of interest with a pre-defined highest value, wherein segmentation of at least one of an anatomy or teeth are applied to assign the weights (fig. 5; para 0031-0032, 0042, and 0056).
 	Regarding claim 11, the method of claim 1, Chen further discloses comprising the step of obtaining at least one of a two-dimensional (2D) or three-dimensional (3D) teeth segmentation masks and numbering from an original CBCT scan (para 0029 and 0065).
 	Regarding claim 12, the method of claim 11, Chen further discloses comprising the step of retrieving a three-dimensional bounding box inferred from a two-dimensional panoramic instance from the ribbon; and submit the three-dimensional bounding box as the element of interest for a three-dimensional teeth segmentation mask and numbering from the original CBCT scan (figs. 6A-6B; para 0057-0059).
 	Regarding claim 13, the method of claim 1, Chen further discloses comprising the step of projecting a two-dimensional (2D) and three-dimensional (3D) teeth segmentation masks onto the panorama (fig. 10; para 0029 and 0065); calculating Intersection over Union (IoU) for 2D masks and the projected 3D masks (figs. 3B and 4; 
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 15, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 16, the system of 15, Chen further discloses wherein the EoI is pre-defined by an end-user, wherein a plurality of EoI's are ranked in terms of weighted priority by the end-user (para 0036, 0038, and 0056-0057).
 	Regarding claim 17, the system of claim 15, Chen further discloses comprising an instance segmentation module to generate a two-dimensional segmentation mask from a generated panorama to impose on the three-dimensional panoramic ribbon to retrieve inferred three-dimensional bounding box from the two-dimensional panoramic instance (figs. 6A-6B and 10; para 0057-0059 and 0065).
 	Regarding claim 18, the system of claim 17, Chen further discloses comprising submitting the three-dimensional bonding box to a three-dimensional segmentation module for generating a three-dimensional segmentation mask for segmentation and numbering in original three-dimensional CBCT fine scale (figs. 6A-6B and 10; para 0057-0059 and 0065).
 	Regarding claim 20, this claim recites substantially the same limitations that are performed by claims 1, 6, and 11 above, and it is rejected for the same reasons.
Regarding claim 22, the system of claim 20, Chen further discloses wherein the segmentation is for at least one of a tooth, teeth, mandible, mandibular canal, root, root canal, pulp chamber for each tooth, maxilla, or sinuses (fig. 10; para 0065).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, US 2013/0022252 in view of Tuzoff et al, US 2020/0146646.
 	Regarding claim 19, the system of claim 15, Chen further discloses comprising selecting a two-dimensional instance for a three-dimensional voxel elements and selecting a best three-dimensional projection for every two-dimensional instance on the panoramic image (fig. 5; para 0029, 0039, and 0050-0051).
 	Chen discloses claim 19 as enumerated above, but Chen does not explicitly disclose an R-CNN as claimed.
 	However, Tuzoff discloses the detection module detects teeth in the original image. Teeth detection may comprise implementation of the Faster R-CNN model (fig. 1; para 0020-0021).
 	Therefore, taking the combined disclosures of Chen and Tuzoff as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date 
 	Regarding claim 21, the system of claim 20, Chen further discloses wherein the instance segmentation module (para 0066).
 	Chen discloses claim 21 as enumerated above, but Chen does not explicitly disclose is an R-CNN as claimed.
 	However, Tuzoff discloses the detection module detects teeth in the original image. Teeth detection may comprise implementation of the Faster R-CNN model (fig. 1; para 0020-0021).
 	Therefore, taking the combined disclosures of Chen and Tuzoff as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate discloses the detection module detects teeth in the original image. Teeth detection may comprise implementation of the Faster R-CNN model as taught by Tuzoff into the invention of Chen for the benefit of providing a compact representation of the source image, known as a feature map (Tuzoff: para 0020).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN D HUYNH/Primary Examiner, Art Unit 2665